 


109 HR 2411 IH: Matthew Boisvert Help Extend Respect Owed to Every Soldier (HEROES) Act
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2411 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Meehan introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans’ Affairs and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide improved benefits and procedures for the transition of members of the Armed Forces from combat zones to noncombat zones and for the transition of veterans from service in the Armed Forces to civilian life. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Matthew Boisvert Help Extend Respect Owed to Every Soldier (HEROES) Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Health Care 
Sec. 101. Minimum standards for postdeployment medical examinations 
Sec. 102. Early identification and treatment of mental health and substance abuse disorders 
Sec. 103. Post-traumatic stress disorder treatment for veterans 
Sec. 104. Contracts for mental health and substance abuse treatment services not available through Department of Veterans Affairs clinics 
Sec. 105. Transmittal to Department of Veterans Affairs of medical records of all members separating from active duty 
Sec. 106. Post-deployment health tracking for veterans of Operation Iraqi Freedom and Operation Enduring Freedom 
Title II—Transition Assistance 
Sec. 201. Reauthorization of Service Members Occupational Conversion and Training Act 
Sec. 202. Enhancement of preseparation counseling and transition services 
Sec. 203. Department of Labor transitional assistance program 
Sec. 204. General requirements for transition programs 
Sec. 205. Information sharing between Department of Defense and Department of Veterans Affairs 
Sec. 206. Expansion of Department of Veterans Affairs outreach services 
Title III—Homeownership 
Sec. 301. Mortgage assistance 
Title IV—Education 
Sec. 401. Repeal of $1,200 reduction in basic pay required for participation in Montgomery GI Bill educational assistance program  
IHealth Care 
101.Minimum standards for postdeployment medical examinations 
(a)Quality assuranceThe Secretary of Defense shall establish an effective quality assurance program that will help ensure that the Armed Forces comply with the requirements of section 1074f(d) of title 10, United States Code, in making physical and mental health examinations comprehensive. 
(b)Uniform applicabilityThe Secretary shall ensure that the content and standards prescribed for predeployment and postdeployment medical examinations are applied uniformly at all installations and medical facilities of the Armed Forces where medical examinations required under this section are performed for members of the Armed Forces returning from a deployment. 
(c)Physical examinations 
(1)TimingThe physical examination of a member under this subsection shall be conducted before the member receives preseparation counseling under section 1142 of this title. 
(2)PurposeThe purpose of a physical examination conducted for a member under this subsection shall be— 
(A)to determine the immediate health care needs, if any, of the member as of separation and the ongoing health care needs, if any, of the member after separation; and 
(B)to identify any illness, injury, or other medical condition that may make the member eligible for benefits as a veteran under the laws administered by the Secretary of Veterans Affairs. 
(3)Inclusion on separation formThe results of the physical examination of a member under this subsection shall be included on the separation form of the member designated as Department of Defense Form DD–214 (or any successor form). 
(4)Transmittal to VAThe Secretary concerned shall transmit in electronic form to the Secretary of Veterans Affairs the results of each physical examination conducted by such Secretary under this subsection. 
(d)Inclusion of screening for mental health and substance abuse disordersAny such postdeployment medical examination shall include content and standards for screening for mental health disorders and substance abuse disorders. In the case of acute post-traumatic stress disorder and delayed onset post-traumatic stress disorder, such examination shall specifically include a personal evaluation to identify stressors experienced by servicemembers that have the potential to lead to post-traumatic stress disorders. 
(e)LimitationAn examination consisting solely or primarily of an assessment questionnaire completed by a member does not meet the requirements of this subsection for a medical examination and does not meet the requirements of this section for an assessment. 
(f)Waiver prohibitedAn examination of a member required under this section may not be waived by the Secretary (or any official exercising the Secretary’s authority under this section) or by the member. 
(g)Follow-up services 
(1)Assistance to memberThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall ensure that appropriate actions are taken to assist a member who, as a result of a medical examination carried out under the system established under this section, is identified or suspected as having an illness (including any mental health condition) or injury. 
(2)Required assistanceAssistance required to be provided a member under paragraph (1) includes the following: 
(A)Care and treatment and other services that the Secretary of Defense or the Secretary of Veterans Affairs may provide such member under any other provision of law, as follows: 
(i)Clinical services, including counseling and treatment for post-traumatic stress disorder and other mental health and substance abuse conditions. 
(ii)Any other care, treatment, and services. 
(B)Assistance to enroll in the Department of Veterans Affairs health care system for health care benefits for which the member is eligible under laws administered by the Secretary of Veterans Affairs. 
102.Early identification and treatment of mental health and substance abuse disorders 
(a)ActivitiesThe Secretary of Defense shall carry out activities to foster the early identification and treatment of mental health and substance abuse problems experienced by members of the Armed Forces, with special emphasis on members who have served in a theater of combat operations within the preceding 12 months. 
(b)Required activitiesThe activities carried out by the Secretary under subsection (a) shall include the following: 
(1)Conduct of a series of campaigns that use mass media (including radio and television) and other public education tools to change attitudes within the Armed Forces regarding mental health and substance abuse treatment, with the aim of lessening the stigma associated with mental health and substance abuse problems and the treatment of such problems, including the development of pertinent messaging targeted to— 
(A)members of the Armed Forces who may be experiencing mental health or substance abuse problems and their family members; 
(B)commanders and supervisory personnel; and 
(C)peers of servicemembers who may be experiencing mental health or substance abuse problems or be at risk of such problems. 
(2)Establishment and implementation at military installations at which family members of servicemembers reside or congregate of education programs to complement the series of campaigns required under paragraph (1) to help those family members— 
(A)recognize signs of mental health or substance abuse problems; 
(B)cope with such problems; and 
(C)assist such servicemembers in seeking care. 
(3)Conduct of peer-support training programs at military installations to complement the education programming required under paragraph (2) aimed at having peers encourage servicemembers, as indicated, to seek mental health and substance abuse treatment treatment.  
(4)Conduct of education and training programs for command and supervisory personnel at military installations to complement the education programming required under paragraph (2), including education and training programs on prevention of suicide. 
(5)Establishment and implementation of continuing medical education and training programs on recognizing signs of mental health and substance abuse problems for all clinicians (including physicians and nursing personnel) who provide primary medical care to servicemembers and their dependents. 
(c)Contractors for public awareness campaignsIn carrying out the activities required by paragraph (1) of subsection (b), the Secretary shall contract with private not-for-profit entities that have experience in conducting public education activities aimed at reducing the stigma surrounding mental illness and substance abuse to assist in designing the mass media campaigns required by that paragraph. 
(d)Contractors for design and implementation of education and training activitiesIn carrying out the education and training activities required by paragraphs (2), (3), and (4) of subsection (b), the Secretary shall contract with private not-for-profit entities in proximity to military installations at which such activities are to be conducted and that have experience in promoting mental health and preventing mental and substance abuse disorders to assist in designing and implementing such education and training programs. 
(e)Authorization of appropriationsThere is authorized to be appropriated for the Department of Defense for fiscal year 2006 the sum of $70,000,000 for programs under this section, as follows: 
(1)For mass media campaigns under subsection (b)(1), $30,000,000. 
(2)For family support programs under subsection (b)(2), $10,000,000. 
(3)For peer programs under subsection (b)(3), $10,000,000. 
(4)For command programs under subsection (b)(4), $10,000,000. 
(5)For continuing education programs under subsection (b)(5), $10,000,000 
103.Post-traumatic stress disorder treatment for veterans 
(a)Enhanced capacity for Department of Veterans AffairsThe Secretary of Veterans Affairs shall employ at least one psychiatrist and a complementary clinical team at each medical center of the Department of Veterans Affairs in order to conduct a specialized program for the diagnosis and treatment of post-traumatic stress disorder and to employ additional mental health services specialists at the medical center. 
(b)Nationwide outreach 
(1)ProgramThe Secretary of Veterans Affairs shall carry out a program to provide nation-wide outreach, including outreach at the community level, to veterans who are or may be suffering from post-traumatic stress disorder.  
(2)Program sitesThe program shall be carried out on a nation-wide basis, including outreach at the community level, by facilities of the Department of Veterans Affairs. 
(3)Program contentIn carrying out the outreach program under this subsection, the Secretary shall— 
(A)conduct a public education campaign to promote early identification of symptoms of post-traumatic stress disorder and other mental health and substance abuse disorders that may be associated with service in the Armed Forces; and 
(B)seek to raise awareness of services offered by the Department of Veterans Affairs to diagnose and treat post-traumatic stress disorder and other mental health and substance abuse disorders that may be associated with service in the Armed Forces, including individualized case management, counseling, education, and group therapy.   
104.Contracts for mental health and substance abuse treatment services not available through Department of Veterans Affairs clinicsSection 1703(a) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(9)Psychiatric and mental health services and substance abuse treatment services.. 
105.Transmittal to Department of Veterans Affairs of medical records of all members separating from active dutyChapter 58 of title 10, United States Code, is amended— 
(1)by inserting before subsection (c) of section 1142 the following: 
 
1142a.Members separating from active duty: transmittal of medical records to Department of Veterans Affairs; 
(2)in section 1142a, as designated by paragraph (1)— 
(A)by striking (c) Transmittal of Medical Information to Department of Veterans Affairs.—;  
(B)by striking a member being medically separated or being retired under chapter 61 of this title and inserting each member of the armed forces being discharged, released from active duty, or retired; 
(C)by striking 60 days and inserting seven days; and 
(D)by inserting of the member before the period at the end. 
106.Post-deployment health tracking for veterans of Operation Iraqi Freedom and Operation Enduring Freedom 
(a)RosterThe Secretary of Defense shall transmit to the Secretary of Veterans Affairs, as soon as practicable after enactment of this Act, a roster (including names, dates of birth, and social security numbers) of all members of the Armed Forces who have served in the theater of operations during Operation Iraqi Freedom or Operation Enduring Freedom. The Secretary of Defense shall transmit updated rosters to the Secretary of Veterans Affairs every 180 days thereafter.  
(b)PurposeThe information on the roster transmitted under subsection (a) shall be used to record demographic information on the individuals on the roster and their mental and physical health history, including signs of post-traumatic stress disorder.  
(c)NotificationThe Secretary of Veterans Affairs shall notify the individuals on the roster of any significant developments in research on the health consequences of military service during the operations specified in subsection (a).   
IITransition Assistance 
201.Reauthorization of Service Members Occupational Conversion and Training Act 
(a)Employment training assistanceThe Secretary of Defense shall carry out a program to assist eligible persons in obtaining employment through participation in programs of significant training for employment in stable and permanent positions. The program shall be carried out through payments to employers who employ and train eligible persons in such positions, to defray the costs of necessary training.  
(b)Agreements with State agenciesThe Secretary (or other implementing official) may enter into contracts or agreements with State approving agencies (as designated pursuant to section 3671 of title 38, United States Code) or other State agencies to carry out duties under the program. The Secretary (or other implementing official) shall require each such State approving agency or other State agency to submit to the Secretary (or other official) a monthly certification of charges submitted for expenses under the program. 
(c)Eligible personsFor purposes of the program under this section, a person is an eligible person if the person, while a member of the Armed Forces on active duty, served in Operation Enduring Freedom or Operation Iraqi Freedom. 
(d)Incorporation of provisions of 1992 ActIn carrying out the program under this section, the Secretary shall, to the maximum extent practicable, incorporate the provisions of the Service Members Occupational Conversion and Training Act of 1992 (10 U.S.C. 1143 note). 
(e)Authorization of appropriationsThere is authorized to be appropriated for fiscal years 2006 and 2007 a total of $45,000,000 for the program under this section.  
202.Enhancement of preseparation counseling and transition services 
(a)Preseparation counseling and transition servicesSubsection (a) of section 1142 of title 10, United States Code, is amended— 
(1)in the first sentence of paragraph (1)— 
(A)by striking shall (except as provided in paragraph (4)) provide for individual preseparation counseling of and inserting shall (except as provided in paragraph (7)) provide individual preseparation counseling and additional individualized transition services to; and 
(B)by inserting under conditions other than dishonorable after active duty;  
(2)by redesignating paragraph (4) as paragraph (7); and 
(3)by inserting after paragraph (3) the following new paragraphs: 
 
(4)For a member of a reserve component being separated from service on active duty for a period of more than 30 days, the Secretary concerned shall require that preseparation counseling and services under this section be provided to such member before the member is separated. 
(5)The Secretary concerned shall ensure that commanders of members who are required to be provided preseparation counseling and services under this section authorize the members to be provided such counseling and services during duty time.. 
(b)Individualized transitional servicesSubsection (b) of such section is amended— 
(1)by striking Counseling.—Counseling under and inserting Counseling and additional individualized transitional services.—Counseling and additional individualized transitional assistance under;  
(2)by striking (4) Information concerning Government and inserting the following: 
 
(4)Provision of information concerning civilian occupations and related assistance programs, including information about— 
(A)certification and licensure requirements that are applicable to civilian occupations; 
(B)civilian occupations that correspond to military occupational specialties; and 
(C)Government; and 
(3)by adding at the end the following new paragraphs: 
 
(11)Information concerning the priority of service for veterans in the receipt of employment, training, and placement services provided under qualified job training programs of the Department of Labor. 
(12)Information concerning veterans small business ownership and entrepreneurship programs of the Small Business Administration and the National Veterans Business Development Corporation. 
(13)Information concerning employment and reemployment rights and obligations under chapter 43 of title 38.  
(14)Information concerning veterans preference in Federal employment and Federal procurement opportunities. 
(15)Information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness. 
(16)Contact information for housing counseling and assistance. 
(17)A description (to be developed with the assistance of the Secretary of Veterans Affairs) of the health care and other benefits to which the member may be entitled under the laws administered by the Secretary of Veterans Affairs. 
(18)In the case of a member who, as determined pursuant to the preseparation physical examination conducted under section 1145(d) of this title, may be eligible for compensation benefits under the laws administered by the Secretary of Veterans Affairs, a referral (to be provided with the assistance of the Secretary of Veterans Affairs) for a medical examination by the Secretary of Veterans Affairs referred to as a compensation and pension examination. . 
(c)Additional requirementsSection 1142 of such title is further amended by adding at the end the following new subsections: 
 
(c)Content relevant to regular and reserve component membersThe Secretary concerned shall ensure that preseparation counseling and services under this section include material that is specifically relevant to the needs of members being separated from active duty from a regular component, the needs of members of the reserve components being separated from active duty, and the needs of members of the National Guard being separated from full-time National Guard duty.  
(d)Locations for services to be providedThe Secretary concerned shall ensure that the locations at which preseparation counseling and services are provided under this section include the following: 
(1)Each military installation under the jurisdiction of the Secretary. 
(2)Each armory and military family support center of the National Guard.  
(3)Each inpatient medical care facility of the uniformed services. 
(4)In the case of a member on the temporary disability retired list under section 1202 or 1205 of this title who is being retired under another provision of this title or is being discharged, a location reasonably convenient to the member.  
(e)Consistency of materialsThe Secretary concerned shall ensure that the scope and content of the materials presented as part of preseparation counseling and services at each location under this section are consistent with the scope and content of the materials presented as part of the preseparation counseling and services at the other locations under this section.  
(f)Post-separation follow-up for reserve component membersThe Secretary concerned shall ensure that follow-up counseling is provided for each member of a reserve component separated from active duty not later than 180 days after such separation. 
(g)Updated content of materialsThe Secretary concerned shall, on a continuing basis, update the content of the materials used by the National Veterans Training Institute and other activities of the Secretary that provide direct training support to personnel who provide preseparation counseling and other services under this section. 
(h)National guard members on duty in State status Members of the National Guard being separated from duty to which ordered under section 502(f) of title 32 shall be provided preseparation counseling and services under this section to the same extent that members of a reserve component being discharged or released from active duty are provided preseparation counseling and services under this section.  
(i)Minimum required individualized services 
(1)In carrying out this section, the Secretary concerned ensure that at least eight hours of individualized transition assistance services are provided, in addition to preseparation counseling and group workshops, for each member provided counseling and services under this section. 
(2)In order to ensure that the requirements of paragraph (1) are met, the Secretary concerned shall ensure, for each fiscal year, that there is allocated, from the appropriate operation and maintenance or military personnel accounts, such amounts as necessary to provide for the individualized transition assistance required under that paragraph for each member expected to receive such services during the fiscal year.. 
(d)Clerical amendments 
(1)The heading for section 1142 of such title is amended to read as follows: 
 
1142.Members separating from active duty: preseparation counseling and transition services. 
(2)The table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1142 and inserting the following new items: 
 
 
1142. Members separating from active duty: preseparation counseling and transition services 
1142a. Members separating from active duty: transmittal of medical records to Department of Veterans Affairs.  
203.Department of Labor transitional assistance program 
(a)Additional elements of programSubsection (b) of section 1144 of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(9)Provide information concerning the priority of service for veterans in the receipt of employment, training, and placement services provided under qualified job training programs of the Department of Labor. 
(10)Provide information concerning veterans small business ownership and entrepreneurship programs of the Small Business Administration and the National Veterans Business Development Corporation. 
(11)Provide information concerning rights and obligations under chapter 43 of title 38. 
(12)Provide information concerning veterans preference in Federal employment and Federal procurement opportunities. 
(13)Provide information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness. 
(14)Provide contact information for housing counseling and assistance. 
(15)Provide a description (to be developed with the assistance of the Secretary of Veterans Affairs) of the health care and other benefits to which the member may be entitled under the laws administered by the Secretary of Veterans Affairs. 
(16)In the case of a member who, as determined pursuant to the preseparation physical examination conducted under section 1145(d) of this title, may be entitled to compensation under the laws administered by the Secretary of Veterans Affairs, provide a referral (to be provided with the assistance of the Secretary of Veterans Affairs) for a medical examination by the Secretary of Veterans Affairs referred to as a compensation and pension examination.. 
(b)Required participation for certain membersSubsection (c) of such section is amended to read as follows: 
 
(c)Participation 
(1)Subject to paragraph (2), the Secretary of Defense and the Secretary of Homeland Security shall require participation by members of the armed forces eligible for assistance under the program carried out under this section. 
(2)The Secretary of Defense and the Secretary of Homeland Security need not require, but shall encourage and otherwise promote, participation in the program by the following members described in paragraph (1): 
(A)A member who has previously participated in the program. 
(B)A member who, upon discharge or release from active duty, is returning to— 
(i)a position of employment; or 
(ii)pursuit of an academic degree or other educational or occupational training objective that the members was pursuing when called or ordered to such active duty. 
(3)Members of the armed forces eligible for assistance under this section include— 
(A)members of the reserve components being separated from service on active duty for a period of more than 30 days; and 
(B)members of the National Guard being separated from long-term duty. 
(4)The Secretary concerned shall ensure that commanders of members who are required to be provided assistance under this section authorize the members to be provided such assistance during duty time . 
(c)Required updating of materialsSuch section is further amended by adding at the end the following new subsection: 
 
(e)Updating of materialsThe Secretary concerned shall, on a continuing basis, update the content of the materials used by the National Veterans Training Institute of the Department of Labor and the Secretary’s other materials that provide direct training support to personnel who carry out the program established in this section. . 
(d) Cross-reference amendmentSection 1144(a)(1) of such title is amended by striking paragraph (4)(A) in the second sentence and inserting paragraph (6)(A). 
204.General requirements for transition programs 
(a)Accessibility of Information 
(1)In generalChapter 58 of title 10, United States Code, is amended by adding at the end the following new sections: 
 
1154.Transition programs: general requirements 
(a)LocationsThe Secretary of Defense and the Secretary of Homeland Security shall ensure that the transition programs for members of the armed forces are provided at the following locations: 
(1)Each military installation under the jurisdiction of the Secretary. 
(2)Each armory and military family support center of the National Guard.  
(3)Each inpatient medical care facility of the uniformed services. 
(4)In the case of a member on the temporary disability retired list under section 1202 or 1205 of this title who is being retired under another provision of this title or is being discharged, a location reasonably convenient to the member. 
(b)Participation of military and veterans’ service organizationsThe Secretary of Defense and the Secretary of Homeland Security shall ensure that representatives of military and veterans’ service organizations and representatives of military and veterans’ services agencies of States are permitted to participate in transition programs at the locations where assistance under those programs is provided. 
(c)Transition programs definedIn this section, the term transition programs means the programs under sections 1142 and 1144 of this title and any similar programs administered by, in conjunction with, or in consultation with the Secretary of Defense or the Secretary of Homeland Security. 
1155.Veteran-to-veteran preseparation counseling 
(a)Cooperation requiredThe Secretary of Defense and the Secretary of Homeland Security shall carry out a program to facilitate the access of representatives of military and veterans’ service organizations and representatives of military and veterans’ services agencies of States to provide preseparation counseling and services to members of the armed forces who are scheduled, or are in the process of being scheduled, for discharge, release from active duty, or retirement. 
(b)Elements of programThe program under this section shall include the following elements: 
(1)Authorization for representatives of military and veterans’ service organizations and representatives of military and veterans’ services agencies of States to participate in the preseparation counseling and other assistance provided to members under the programs carried out under sections 1142 and 1144 of this title. 
(2)Support for the outreach programs of such organizations and agencies by providing the organizations and agencies with the names and addresses of members of the armed forces described in subsection (a). 
(c)LocationsThe program under this section shall, subject to subsection (e), provide for access to members at the following locations: 
(1)Each installation of the armed forces. 
(2)Each armory and military family support center of the National Guard.  
(3)Each inpatient medical care facility of the uniformed services administered under chapter 55 of this title. 
(4)In the case of a member on the temporary disability retired list under section 1202 or 1205 of this title who is being retired under another provision of this title or is being discharged, a location reasonably convenient to the member. 
(d)Waiver of access restrictionsTo carry out elements of the program under subsection (b), the Secretary of Defense and the Secretary of Homeland Security may waive the applicable provisions of the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note) to the extent necessary to ensure that representatives of military and veterans’ service organizations and representatives of military and veterans’ services agencies of States have access to members and former members of the uniformed services in medical treatment facilities of the uniformed services. 
(e)Consent of members requiredAccess to a member of the armed forces under the program under this section is subject to the consent of the member.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items: 
 
 
1154. Transition programs: general requirements 
1155. Veteran-to-veteran preseparation counseling. 
(b)Department of Veterans Affairs 
(1)Subchapter I of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1709.Veteran-to-veteran counseling 
(a)Cooperation requiredThe Secretary shall carry out a program to facilitate the access of representatives of military and veterans’ service organizations and representatives of military and veterans’ services agencies of States to veterans furnished care and services under this chapter to provide information and counseling to such veterans on the care and services authorized by this chapter and other benefits and services available under the laws administered by the Secretary. 
(b)Facilities coveredThe program under this section shall, subject to subsection (d), provide for access to veterans described in subsection (a) at each facility of the Department or non-Department facility at which the Secretary furnishes care and services under this chapter. 
(c)Waiver of access restrictionsTo carry out the program under this section, the Secretary may waive the applicable provisions of the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note) to the extent necessary to ensure that representatives of military and veterans’ service organizations and representatives of military and veterans’ services agencies of States have access to veterans described in subsection (a) at the facilities referred to in subsection (b). 
(d)Consent of veterans requiredAccess to a veteran under the program under this section is subject to the consent of the veteran.. 
(2)The table of sections at the beginning of that chapter is amended by inserting after the item relating to section 1708 the following new item: 
 
 
1709. Veteran-to-veteran counseling. 
205.Information sharing between Department of Defense and Department of Veterans Affairs 
(a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop protocols to facilitate the sharing of information between the Department of Defense and the Department of Veterans Affairs on the matters referred to in subsection (c) with respect to each member of the Armed Forces. 
(b)PurposeThe purpose of the protocols under subsection (a) is to facilitate determinations by the Secretary of Veterans Affairs of the existence and extent of a connection of any illness or injury experienced by a former member of the Armed Forces after separation from the Armed Forces and the exposure of that member to toxic or hazardous substances in the course of the member’s duties or assignments as a member of the Armed Forces. 
(c)Covered mattersThe matters referred to in this subsection with respect to a member of the Armed Forces are as follows: 
(1)The duties and assignments of the member, including the location of such duties and assignments. 
(2)Any exposures of the member in the course of such duties and assignments to toxic or hazardous substances. 
(3)Any illness or injury of the member incurred or aggravated in the course of such duties and assignments. 
(d)Elements of protocolsThe protocols on the sharing of information developed under subsection (a) shall include the following: 
(1)Mechanisms to ensure that the Secretary of Veterans Affairs receives information to facilitate the timely and accurate assessment of the illnesses or injuries of a member of the Armed Forces that may have been incurred or aggravated by the member’s exposure to toxic or hazardous substances during service in the Armed Forces. 
(2)Mechanisms that provide, to the maximum extent practicable consistent with the national security interests of the United States, for the declassification of information necessary to achieve the purpose of the protocols. 
(3)Procedures to ensure that information is shared under the protocols as a matter of routine operations of the Department of Defense and the Department of Veterans Affairs. 
(e)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to Congress a report on the protocols developed under subsection (a). The report shall include such recommendations for legislative or administrative action as the Secretaries consider appropriate. 
206.Expansion of Department of Veterans Affairs outreach services 
(a)Rescission of Department of Veterans Affairs memorandum prohibiting outreachThe memorandum of the Department of Veterans Affairs dated July 18, 2002, from the Deputy Under Secretary for Health for Operations and Management with the subject Status of VHA Enrollment and Associated Issues is hereby rescinded. Marketing activities of Directors of health service networks (known as Veterans Integrated Service Networks) of the Department of Veterans Affairs to enroll new veterans within their respective networks shall be carried out without regard to such memorandum. 
(b)Funding limitationNo funds available to the Department of Veterans Affairs may be used to carry out the memorandum referred to in subsection (a) or otherwise to implement the policy contained in that memorandum. 
(c)Veterans at risk of homelessnessSection 2022 of title 38, United States Code, is amended— 
(1)in subsection (a), by inserting and members of the armed forces separating from active duty after or imprisonment; 
(2)in subsection (b), by adding at the end the following new paragraph: 
 
(7)Plans to provide information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness.; and 
(3)in subsection (e)(1), by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by adding at the end the following new subparagraph: 
 
(C) provision of information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness.. 
(d)Outreach ServicesSection 7722(c) of such title is amended by adding at the end the following new paragraph: 
 
(3) The Secretary shall distribute to each veteran information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness.. 
IIIHomeownership 
301.Mortgage assistance 
(a)In generalSection 230 of the National Housing Act (12 U.S.C. 1715u) is amended by adding at the end the following new subsection: 
 
(g) 
(1)The Secretary shall provide assistance and supplemental assistance under this subsection with respect to mortgages of members of the Armed Forces who are seriously injured during service in the Armed Forces, for the purpose of avoiding foreclosure on the mortgages. 
(2)An individual shall be eligible for assistance under this subsection only if— 
(A)the individual has been seriously injured while on active duty in the Armed Forces; and 
(B)the income of the individual is materially reduced (in the determination of the Secretary) because of such injury. 
(3)A mortgage shall be eligible for assistance under this subsection only if— 
(A)the mortgagor is an eligible member of the Armed Forces; and 
(B)the dwelling that secures the loan subject to the mortgage is the primary residence of the eligible member of the Armed Forces. 
(4) 
(A)Subject only to the availability of amounts provided under appropriations Acts, the Secretary shall provide assistance under this subsection in the form of monthly payments made by the Secretary to the mortgagee of an eligible mortgage on behalf of any eligible member of the Armed Forces. 
(B)Assistance payments under this paragraph shall be made for the 2-year period beginning upon the serious injury of the eligible member of the Armed Forces. 
(C)Assistance payments under this paragraph shall be in the amount determined by the Secretary to be necessary to pay any monthly charges during such period for principal, interest, taxes, assessments, ground rents, hazard insurance, and mortgage insurance premiums (unless otherwise provided under section 222(c)), and may include an amount necessary to make the payments on the mortgage current. 
(5) 
(A)Subject only to the availability of amounts provided under appropriations Acts, the Secretary shall provide supplemental assistance under this subsection in the form of monthly supplemental payments made by the Secretary to the mortgagee of an eligible mortgage on behalf of any eligible member of the Armed Forces. 
(B)Supplemental assistance payments under this paragraph shall be made for the period beginning upon the expiration of the 2-year period under paragraph (4)(B) and ending upon payment in full of the obligation under the eligible mortgage. 
(C)Supplemental assistance payments under this paragraph shall be made in the amount equal to the difference between— 
(i)the amount determined by the Secretary to be necessary to pay any monthly charges for principal, interest, taxes, assessments, ground rents, hazard insurance, and mortgage insurance premiums (unless otherwise provided under section 222(c)); and 
(ii)30 percent of the monthly income of the household of the mortgagor. 
(D)Supplemental assistance payments under this paragraph may include an amount necessary to make the payments on the mortgage current. 
(6)The Secretary may prescribe additional requirements to carry out this subsection. 
(7)For purposes of this subsection: 
(A)The term active duty means full-time duty in the active military service of the United States. The term includes full-time training duty, annual training duty, and attendance, while in the active military service, at a school designated as a service school by law or by the Secretary of the military department concerned.  
(B)The term Armed Forces means the Army, Navy, Air Force, Marine Corps, and Coast Guard, and includes members of the National Oceanic and Atmospheric Administration and the Public Health Service when assigned to and serving with the Armed Forces. 
(C)The term eligible member of the Armed Forces means an individual who meets the requirements under paragraph (2). 
(D)The term eligible mortgage means a mortgage that meets the requirements under paragraph (3). The term mortgage means all first mortgages and includes mortgages not insured under this title. 
(E)The term income means income from all sources and members of the household, including any benefits and annuities, as determined in accordance with criteria prescribed by the Secretary. 
(8)There are authorized to be appropriated such sums as may be necessary to carry out this subsection.. 
(b)Effective dateAssistance may be provided under the amendments made by subsection (a) only with respect to eligible members of the Armed Forces seriously injured on or after September 11, 2001. 
IVEducation 
401.Repeal of $1,200 reduction in basic pay required for participation in Montgomery GI Bill educational assistance programAny reduction in the basic pay of an individual referred to in section 3011(b) of title 38, United States Code, by reason of such section 3011(b), or of any individual referred to in section 3012(c) of such title by reason of such section 3012(c), as of the date of the enactment of this Act shall cease, commencing with the first month beginning after such date, and any obligation of such individual under such section 3011(b) or 3012(c), as the case may be, as of the day before such date shall be considered to be fully satisfied as of such date. 
 
